UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JUDY A. DILLON,

                                 Plaintiff,          DECISION AND ORDER

                                                     1:16-CV-00425-MAT
                    -vs-

ANDREW SAUL,1
Commissioner of Social Security,

                         Defendant.
________________________________________

I.           Introduction

      Plaintiff has filed a Motion for Attorney’s Fees, seeking the

amount of $21,543.37, pursuant to 42 U.S.C. § 406(b).                         Docket

No. 23.     Defendant filed a response on October 9, 2019, deferring

to the Court on issues relating to the timeliness of Plaintiff’s

motion and the reasonableness of Plaintiff’s fee request.                         See

Docket No. 27.         Plaintiff filed a reply on October 10, 2019.

Docket No. 28.        The matter is now fully submitted and ready for

decision.       Docket No. 29.          For the reasons discussed below,

Plaintiff’s motion is granted.

II.          Background

      On September 21, 2017, this Court reversed the decision of the

Commissioner of Social Security denying Plaintiff’s application for

Disability Insurance Benefits (“DIB”) and Supplemental Security


      1
       On June 17, 2019, Andrew Saul became the Commissioner of Social Security.
Accordingly, his name is substituted for the originally-named defendant in this action.
See Fed. R. Civ. P. 25(d).
Income (“SSI”), and remanded the matter for further proceedings.

See Docket No. 18.           On January 9, 2018, the Court signed a

stipulation entered into by the parties, whereby Plaintiff was

awarded $5,751.00 pursuant to the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412, in full satisfaction of her claim

pursuant to the EAJA, for her attorney’s services performed in

connection with this action.          Docket No. 22.

     Subsequently,      on     June    29,      2019,     the        Social    Security

Administration      (SSA)    issued    to     Plaintiff    a     Notice       of   Award,

indicating   that     she    would    be    awarded     $86,173.48       in    past-due

benefits.    See Docket Nos. 23-1 at 2 & 23-4.                 The Notice of Award

also provided that the SSA was withholding $21,543.37 in past-due

benefits to pay Plaintiff’s attorney’s fees.                   See Docket No. 23-4

at 3.

     Pursuant    to    the    fee    agreement    signed        by    Plaintiff,     her

attorney is entitled to 25 percent of her past-due benefits.                         See

Docket Nos. 23-2 at ¶ 16 & 23-5.               Based on the above-referenced

award of benefits, the amount due to Plaintiff’s attorney pursuant

to the fee agreement is $21,543.37.             See Docket Nos. 23-1 at 5 & 27

at 5.     Plaintiff’s attorney has requested a fee equal to this

amount.   See Docket Nos. 23 & 23-1 at 5.             Plaintiff’s attorney has

already received the sum of $5,751.00 pursuant to the above-

mentioned EAJA application and stipulation, see Docket No. 23-2 at

¶ 12, and he states that he will refund this fee to Plaintiff once


                                        -2-
the   instant   request    is   granted,    see   Docket   No    23-1   at   8-9.

Plaintiff’s attorney has submitted the Notice of Award (Docket

No. 23-4), the fee agreement (Docket No. 23-5), and his time

records to date (Docket No. 23-2 at ¶ 14).

III. Discussion

      Title 42, Section 406(b) provides as follows:

      Whenever a court renders a judgment favorable to a
      claimant under this subchapter who was represented before
      the court by an attorney, the court may determine and
      allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total
      of the past-due benefits to which the claimant is
      entitled by reason of such judgment[.]

42 U.S.C. § 406(b)(l)(A).

      “When a contingent fee has been agreed to by the parties, the

district court must determine whether the fee is reasonable[,]”

“giv[ing] due deference to the intent of the parties” while “not

blindly approv[ing] every fee request made pursuant to a contingent

agreement.”     Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

Mathematical calculations are not required, but the district court

should determine whether the contingency percentage is within the

25 percent cap. Id. In addition, it should consider “whether there

has been fraud      or    overreaching     in   making   the    agreement”   and

“whether the requested amount is so large as to be a windfall to

the attorney.”     Id. (citations omitted).




                                     -3-
             A.    Timeliness of Plaintiff’s Fee Request

      Plaintiff contends that his motion, filed on August 30, 2019,

is timely.    See Docket No. 23-1 at 2.      Plaintiff cites to former L.

R. Civ. P. 5.5(g)(1), which was in place when counsel filed this

motion.    Id.     The Local Rule required that a plaintiff file a

§ 406(b) motion within 65 days of the date of the final notice of

award.2      Id.    Defendant    agrees    that   Plaintiff’s    motion    for

attorney’s fees was filed within the 65-day deadline provided in

former L. R. Civ. P. 5.5(g)(1), see Docket No. 27 at 4 (“Counsel’s

motion for Section 406(b) fees, having been filed on August 30,

2019, was submitted 62 days . . . after Plaintiff’s final June 29,

2019 Notice of Award”), but contends that Plaintiff’s motion was

not filed within the 14-day deadline specified in Sinkler v.

Berryhill, 932 F.3d 83 (2d Cir. 2019). Defendant cites to language

in Sinkler stating, “[t]his decision . . . now clarifies the

application of Rule 54(d)(2)(B)’s fourteen-day filing period in

such circumstances.      This should make the need for such generally



applicable local rules unnecessary in this circuit.”              See Docket

No. 27 at 4-5; see also Sinkler, 932 F.3d at 89 n.6.


      2

      On January 1, 2020, L. R. Civ. P. 5.5(g)(1) was amended to provide that
counsel “may file a petition for attorney’s fees under 42 U.S.C. § 406(b) in
accordance with the time frame set forth in F.R.Civ.P. 54(d)(2)(B) and Sinkler
v. Berryhill, 932 F.3d 83 (2d Cir. 2019). Unless otherwise established, the
Court will assume that counsel representing the plaintiff in federal court
received notice of the benefits calculation at the same time as the plaintiff.”
L. R. Civ. P. 5.5(g)(1).

                                     -4-
     In Sinkler, the Second Circuit held that the 14-day deadline

to file an attorney fee petition provided in Fed. R. Civ. P.

54(d)(2)(B) applies to § 406 motions, and runs from the date the

claimant receives the notice of benefits award.          Sinkler, 932 F.3d

at 89 (§ 406(b) fee request “is subject to the fourteen-day filing

limitation of Rule 54(d)(2)(B) once a party receives notice of a

benefits calculation following a sentence four remand judgment.”).

The Sinkler case was decided on August 2, 2019 - 28 days before

Plaintiff filed his motion for attorney’s fees on August 30, 2019.

Pursuant to Sinkler, Plaintiff’s counsel was required to file his

motion by July 16, 2019 (i.e., 14 days after June 29, 2019,

allowing an additional three days for mailing).           See Sinkler, 932

F.3d at 89 n.5 (“Nothing in this opinion departs from the law’s

presumption that a party receives communications three days after

mailing.”).    Plaintiff filed his motion on August 30, 2019 - 45

days after the July 16, 2019 deadline.

     In response, Plaintiff contends that Sinkler and former L. R.

Civ. P.    5.5(g)(1)   are   not   inconsistent   and,   even   if   Sinkler

overrides the local rule, Plaintiff’s motion for attorney’s fees

should be considered timely because she has demonstrated excusable

neglect.   See Docket No. 28 at 1-2.       Plaintiff’s counsel further

explains that he relied on the validity of the local rules, which

were in place at the time he filed his motion.           Id. at 3.




                                    -5-
     In Sinkler, the Court clarified its holding, stating that

district    courts       may   extend   the    14-day   filing      period    if   the

circumstances permit.          Specifically, the Court stated:

     In holding Rule 54 applicable in these circumstances, we
     are mindful that its fourteen-day limitations period is
     not absolute.     The rule expressly states that the
     specified period applies “[u]nless a statute or a court
     order provides otherwise.”    Thus, district courts are
     empowered   to   enlarge   that   filing  period   where
     circumstances warrant. To be sure, courts cannot adopt
     local rules or orders that are inconsistent with federal
     rules of procedure. Nevertheless, where, as here, the
     rule itself affords courts the discretion to alter a
     specified filing time, we will generally defer to a
     district court in deciding when such an alteration is
     appropriate in a particular case as, for example, when a
     party needs more time to assemble and file the
     administrative record.

Sinkler, 932 F.3d at 89-90 (internal citations omitted).                     As noted

above, it is undisputed that Plaintiff’s motion for attorney’s fees

was filed within the 65-day deadline mandated by former L. R. Civ.

P. 5.5(g)(1).       Given that the law regarding the time requirements

for filing § 406(b) motions was unsettled at the time Plaintiff’s

counsel received the Notice of Award, and because there does not

appear to be prejudice to either party by Plaintiff’s delay in

filing     her    motion,      the   Court    finds     that   an    extension      of

Rule 54(d)’s 14-day filing period is appropriate in this instance.

See, e.g., Lesterhuis v. Commissioner, 408 F. Supp. 3d 292, 295

(W.D.N.Y. 2019) (granting extension to file § 406(b) motion where

“Plaintiff       filed   the   motion   just    nine    days   after   the    14-day




                                        -6-
deadline — a short delay in marked contrast to the six-month delay

in Sinkler.”).        As explained in Russel W. v. Commissioner:

      Given the unsettled nature of the law in the Second
      Circuit at the time he received the Notice of Award from
      the Administration, the Court believes that it was unwise
      of counsel to wait nearly three months to file his
      renewed application for attorneys’ fees. Nevertheless,
      it is clear that even following the district court’s
      ruling in Sinkler, there was considerable disagreement
      among the district courts in the Second Circuit
      concerning the proper timeline for filing Section 406(b)
      applications. Courts had regularly held that four months
      or less was a “reasonable time” within which to file a
      Section 406(b) motion following a final award of
      benefits.

      Accordingly, based on the particular circumstances
      surrounding the instant application as discussed above,
      the Court declines to deny Plaintiff’s motion on the
      basis of untimeliness.

Russell   W.    v.    Commissioner,       No.    7:16-CV-00008(MAD),          2019    WL

5307315, at *3 (N.D.N.Y. Oct. 21, 2019) (internal citations and

quotations omitted); see also David B. v. Saul, No. 3:17-CV-

1242(DJS),     2019    WL    6123780,     at    *2    (N.D.N.Y.   Nov.    19,   2019).

Accordingly,     the       Court   will   not        deny   Plaintiff’s   motion      on

untimeliness grounds.          However, Plaintiff’s counsel is on notice

that pursuant to the Second Circuit’s decision in Sinkler, he must

file his § 406(b) motions within Rule 54(d)’s 14-day deadline,

unless he can demonstrate a valid reason for an untimely filing,

such as a delay in receiving the notice of award.

           B.        Reasonableness of Plaintiff’s Fee Request

       Here, the amount due to Plaintiff’s attorney pursuant to the

fee   agreement       is    $21,543.37.         Plaintiff      requests   a     fee   of

                                          -7-
$21,543.37, which is exactly 25 percent of the total past-due

benefits awarded.    Therefore, the contingency percentage is within

the 25 percent cap authorized by § 406(b).     Given that Plaintiff’s

attorney has not requested an increased fee amount, the Court

concludes that there is no evidence of fraud or overreaching.

     Defendant contends that while the fee request does not exceed

25 percent of Plaintiff’s past-due benefits, courts have found the

de facto hourly rate of $697.20 to be a windfall.           See Docket

No. 27 at 5.    With regard to this issue, the Court finds that the

amount requested does not appear to be so large as to be a windfall

to the attorney.     See Gisbrecht v. Barnhart, 535 U.S. 789, 808

(2002); see also Docket No. 23-2 at ¶ 14.     Plaintiff’s counsel has

spent a total of 30 hours preparing Plaintiff’s case before the

federal district court (see id. at ¶ 14), which yields an hourly

rate of $697.20 (see Docket Nos. 23-1 at 8 & 27 at 5), and is

reasonable under the circumstances.       See, e.g., Smith v. Saul,

No. 18-CV-148F, 2020 WL 90761, at *2 (W.D.N.Y. Jan. 8, 2020)

(approving attorney fee award of $22,838.88, which resulted in an

hourly   rate   of   $613.95)   (citing   McDonald   v.   Commissioner,

No. 16-CV-926-FPG, 2019 WL 1375084, at *2-3 (W.D.N.Y. Mar. 27,

2019) (approving attorney’s fees in the amount of $30,602.75 for

29.1 hours of work, which yields an hourly rate of $1,051.64) and

Joslyn v. Barnhart, 389 F. Supp. 2d 454, 455-56 (W.D.N.Y. 2005)

(approving attorney’s fees in the amount of $38,116.50 for 42.75

hours of work, resulting in an hourly rate of $891.61)).


                                  -8-
      Plaintiff’s counsel has worked on this case since May 2016.

See Docket No. 23-2 at ¶ 8.           After multiple denials at the

administrative level, see Docket No. 23-2 at ¶¶ 5-6, Plaintiff’s

counsel was ultimately successful in securing over $80,000 in past-

due benefits for Plaintiff.   The administrative transcript is over

500 pages long.   See Docket No. 7.    Plaintiff’s counsel filed a 16-

page motion for judgment on the pleadings (Docket No. 10), as well

as a reply brief (Docket No. 16), raising three separate arguments

in support of Plaintiff’s claim for benefits, which the Court found

to be persuasive.    Accordingly, given the fee agreement and the

history of the case, the Court finds that Plaintiff’s fee request

is reasonable.

IV.        Conclusion

      For the reasons discussed above, the Court grants Plaintiff’s

Motion for Attorney’s Fees (Docket No. 23).      Plaintiff is awarded

attorney’s fees in the amount of $21,543.37, which represents

25 percent of the total past due benefits awarded to Plaintiff.

The Commissioner is directed to release these funds.     Upon receipt

of the § 406(b) fee, Plaintiff’s counsel shall return to Plaintiff

the previously-received $5,751.00 in attorney’s fees paid pursuant

to the EAJA.

      IT IS SO ORDERED.

                                     S/Michael A. Telesca
                                  ______________________________
                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge
DATED:     January 22, 2020
           Rochester, New York

                                 -9-
